Title: To George Washington from Colonel Elias Dayton, 13 January 1778
From: Dayton, Elias
To: Washington, George



Morris County January 13th 177[8]

I beg leave to inform your Excellency of the situation of John & Baker Hendricks & John Meeker who it is said have forfited their lives, by a law of this State, in consequence of their being employed by me and others, to bring inteligence from the enemy while at New york and Staten Island, according to your Excellencys direction.
The fidelity of those persons I am well convinced of, and the advantages

derived from their Services your Excellency has been pleased to Acknowledge dureing my Command at Eliz. Town, and the embarkation & Sailing of the Troops from Staten Island.
I hold my self not only in justice but in honor bound to defend those much Abused persons, have Already entered into bonds for their Appearance at Court but fear my influence will be insufficient, and unless your Excellency will be pleased to interfere, they will be punished for serving their Country. and A Shamefull tryal for their lives conviction of haveing been to the enemy, condemnation in consequence, and the chance of A pardon, will be the only reward for their Servicess fatigues, and hazard of their lives in an enemys Camp, instead of thanks, and a pecuniary compensation at least.
Col. Ogden can inform your Excellency of further particulars, my Staying untill Court is over will I hope be Approved of. I have the honor to be your Excellencys most Humble servant

Elias Dayton

